Case 2:19-cv-14468-KAM Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

 MARGARITA ISAAC,
 and
 ARNICIA ISAAC,
 Individually, and on behalf of all            Case No.:
 others similarly situated,
                      Plaintiffs,
 v.
 AT HOME INN, LLC,
 d/b/a AT HOME INN – FORT PIERCE
 and KEVIN GALLAGHER,
                  Defendants.
 _____________________________/


                                      COMPLAINT
       COMES NOW the Plaintiffs, individually and on behalf of all others similarly

 situated, and file this Complaint for violation of the Fair Labor Standards Act and

 states as follows:

                                      JURISDICTION

       Jurisdiction in this Court is proper under 28 U.S.C. §1331 as this claim is for

 violations of the Fair Labor Standards Act, as amended, 29 U.S.C. §201, et. seq.

                                         VENUE

       Venue is proper in this Court as the Defendants maintain business operations

 within the District.


                                           1
Case 2:19-cv-14468-KAM Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 7




                                                    PARTIES 1

 1.      Plaintiff Margarita Isaac (“Margarita”) resides in St. Lucie County, Florida.

 2.      Plaintiff Arnicia Isaac (“Arnicia”) resides in St. Lucie County, Florida.

 3.      At all times material hereto, Plaintiffs were “employees” of Defendants

         within the meaning of the FLSA, 29 U.S.C. 203(e)(1).

 4.      At all times material hereto, Defendant At Home Inn, LLC (“At Home”) was,

         and continues to be, in the business of hotel accommodations and,

         therefore, is an “enterprise engaged in commerce” within the meaning of

         the FLSA.

 5.      At all times material hereto, Defendant At Home and Gallagher were

         “employers” as defined by 29 U.S.C. §203(d).

 6.      Based on information and belief, the annual dollar volume of Defendant At

         Home is in excess of $500,000. per annum.

 7.      Plaintiffs attempted to resolve this matter without litigation but were not

         successful.

                                         FACTUAL ALLEGATIONS

 8.      Plaintiffs are both former housekeepers that were employed by Defendants.



 1
   Since both named Plaintiffs have the same last name, they will be referred to throughout this Complaint by their
 first names.

                                                          2
Case 2:19-cv-14468-KAM Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 7




 9.    Plaintiff Margarita was employed by Defendants from December 20, 2017

       until March 2019.

 10.   Plaintiff Arnicia was employed by Defendants from September 12, 2018 until

       March 2019.

 11.   Plaintiffs both signed a document entitled “Employee Policies and

       Procedures.”

 12.   The Policies and Procedures state that Plaintiffs’ pay would be “$5-

       checkouts/stayovers, $2.50-part cleaning, $1 extra-stripped $10 cart stock

       5t, $5 cart stock 4 and under $10 any hourly” referring to cleaning windows,

       chairs, conference rooms, etc.

 13.   The Policies contained a section titled, Workplace Policies which sets forth

       the expectation that the Plaintiffs were expected to be present during their

       scheduled working times.

 14.   Generally, Plaintiffs began work at 8:00 a.m. and left at 4:00 p.m. However,

       there were days that the Plaintiffs worked until 5:00 or 6:00 p.m.

 15.   Plaintiffs were not required to clock in/out or provide any other type of

       record of when they arrived or left.

 16.   Plaintiffs only submitted a document daily reflecting how many rooms they

       each cleaned, carts they stocked, etc.

                                          3
Case 2:19-cv-14468-KAM Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 7




                                      COUNT 1
                           FLSA MINIMUM WAGE CLAIM
                          (Individual and collective claim)

       The foregoing paragraphs are hereby incorporated by reference into this
 Count.

 17.   Defendants failed to keep records of the employees’ hours worked or regular

       rate for any week in which overtime is worked as required by 29 C.F.R.

       §516.2-516.5.

 18.   Plaintiffs were not paid the required minimum wage.

 19.   Defendants compensation of Plaintiffs and similarly situated employees

       violated the minimum wage provisions of the FLSA. Therefore, Plaintiffs and

       similarly situated employees are entitled to minimum wage for all hours

       worked.

 20.   Defendants recklessly failed to investigate whether the manner in which

       Plaintiffs and similarly situated employees were being paid the minimum

       wage in compliance with the FLSA.

 21.   Defendants have the burden of proving that they had a good faith and

       reasonable belief that Plaintiffs and similarly situated employees were being

       paid correctly.



                                         4
Case 2:19-cv-14468-KAM Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 7




 22.   Since Defendants are in possession of pay records, there may be additional

       payments that violate the minimum wage overtime provision but cannot be

       identified at this time.


       WHEREFORE, Plaintiffs, on behalf of themselves and all other similarly
 situated employees, seek judgment against the Defendants as follows:

       a.    That this Court certify that action as a collection action pursuant to 29
             U.S.C. §216(b);
       b.    Judgment against Defendants for an amount equal to Plaintiffs’ and
             similarly situated employees’ wages at the applicable minimum wage
             rate;
       c.    An award of liquidated damages in the amount equal to the award of
             damages pursuant to 29 U.S.C. §216(b);
       d.    Judgment that Defendants’ violations were willful;
       e.    An award of reasonable attorney’s fees and costs incurred by Plaintiffs
             and similarly situated employees in bringing this action; and
       f.    All such further relief as the Court deems just and equitable.

                                       COUNT 2
                            FLSA OVERTIME WAGE CLAIM
                           (Individual and collective claim)

       The foregoing Factual Allegation paragraphs are hereby incorporated by
 reference into this Count.




                                          5
Case 2:19-cv-14468-KAM Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 7




 23.   There are times where the Plaintiffs and other similarly situated employed

       worked more than 40 hours in a work week and were not paid time and a

       half their regular rate.


       WHEREFORE, Plaintiffs, on behalf of themselves and all other similarly
 situated employees, seek judgment against the Defendants as follows:

       a.      That this Court certify that action as a collection action pursuant to 29
               U.S.C. §216(b);
       b.      Judgment against Defendants for an amount equal to Plaintiffs’ and
               similarly situated employees’ overtime wages at time and one-half
               their regular rate;
       c.      An award of liquidated damages in the amount equal to the award of
               damages pursuant to 29 U.S.C. §216(b);
       d.      Judgment that Defendants’ violations were willful;
       e.      An award of reasonable attorney’s fees and costs incurred by Plaintiffs
               and similarly situated employees in bringing this action; and
       f.      All such further relief as the Court deems just and equitable.

                                        COUNT 3
                          VIOLATION OF FLA.STAT. §440.205
                         (Individual claim of Margarita Isaac)


 24.   Margarita was injured on the job on March 5, 2019.

 25.   The initial doctor’s note indicated that Margarita should take three days off

       work.

                                            6
Case 2:19-cv-14468-KAM Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 7




 26.   On the day Margarita was scheduled to return to work, she was still in too

       much pain to return to work so she sent a text to her supervisor advising that

       she would not be able to come in.

 27.   Margarita received a text back that she was fired because she couldn’t work

       her schedule and hadn’t responded to a prior text.

       WHEREFORE, Plaintiff Margarita seeks judgment for lost wages, benefits,

 front pay and other remuneration; all other compensatory damages allowable

 under law; emotional distress damages, punitive damages, prejudgment and post

 judgment interest and any other relief the Court deems just and proper.

                                    JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues.

 Dated this 6th day of December 2019           Respectfully submitted,


                                               /s/Beth Coke
                                               Beth Coke
                                               Fla. Bar No. 70726
                                               beth@cokeemploymentlaw.com
                                               Coke Employment Law
                                               131 North Second Street
                                               Suite 204
                                               Fort Pierce, Florida 34950
                                               Telephone (772) 252-4230
                                               Fax (772) 252-4575
                                               Attorney for Plaintiffs



                                           7
